                                             (Docket No. 7)




     Pending before the Court is the United States' motion to continue Defendant

Jalen Tony Henry's initial appearance. Docket No. 7. For good cause shown, the

motion is GRANTED.
     Defendant's initial appearance and arraignment and plea, currently set for May

15, 2019, is CONTINUED to May 22, 2019, at 2:30 p.m., in Courtroom 3D. The United

States must notify Defendant of the new date and his requirement to appear.

      IT IS SO ORDERED.

     DATED: May 13, 2019



                                  _________________________________
                                  NANCY J. KOPPE
                                  UNITED STATES MAGISTRATE JUDGE
